Exhibit 10.6


CONTRIBUTION AND ASSIGNMENT AGREEMENT


This Contribution and Assignment Agreement (the “Agreement”) between Roger
Richter, an individual (the “Contributor”) and Gallery Management Holding Corp.,
a Colorado corporation (the “Company”) is made as of February 27, 2012, with
respect to the contribution of assets and intellectual property to the Company
in accordance with the following terms and conditions:


RECITALS:


WHEREAS, the Company desires to enter into the waste remediation business,
particularly waste generated in connection with oil and gas production (the
“Business”);


WHEREAS, the Contributor has developed and has ownership interests in technology
relating to waste remediation;


WHEREAS, the Contributor has also identified prospective customers of the
Business and has negotiated contracts or head of terms agreements (the
“Contracts”) with prospective customers of the Business; 


WHEREAS, the Contributor desires to contribute the Contracts and his interest in
the intellectual property necessary to conduct the Business in exchange for the
consideration set forth below.


NOW THEREFORE, the Contributor and the Company agree as follows:


1. CONTRIBUTED PROPERTY


Effective immediately, the Contributor hereby contributes and conveys to the
Company all of the Contributor’s right, title, and interest in the following
(collectively, the “Assets"), more specifically described on Exhibit A hereto:


a. Intellectual Property.  The Contributor shall contribute and cause to be
assigned to the Company all intellectual property rights relating to or used in
the Business, including but not limited to all patents and patent applications,
trademarks, tradenames, service marks, know-how, trade secrets, copyrights,
inventions, licenses and other rights to make, use or sell the products to be
offered by the Business.  Exhibit A sets forth all intellectual property used in
the Business and contributed to the Company.


b. Contracts.   All contracts and agreements (oral or written) in effect as of
the date hereof pertaining to the Business, including, without limitation the
agreements, understandings or arrangements listed on Exhibit A.

 
Exhibit 10.6 -- Page 1

--------------------------------------------------------------------------------

 


c. No Prior Liabilities.  Except as set forth herein, the Assets do not include,
and the Company is not accepting, assuming or agreeing to pay any liability,
debt or obligation of the Contributor arising prior to the date of this
Agreement relating to or arising from the ownership or use of the Assets.
Notwithstanding the foregoing, to the extent that any payments, debts or
obligations arise with respect to the Assets from and after the date hereof,
such payments shall be the obligation of the Company.


d. Insolvency.  Upon the occurrence of any of the following events within one
year of the date hereof, the Contributor may, in his sole discretion, elect to
terminate the Contribution and obtain the return of the Assets, without any
payment In the event the Company becomes insolvent then the Contributor shall
have the right to terminate this Agreement and take back the Assets.


2. COMPANY ACCEPTANCE AND ASSUMPTION


The Company hereby accepts the contribution of the Assets and agrees to make the
following payments as consideration for the contribution of the Assets:


a.  
The Company shall reimburse the Contributor in exchange therefore up to the
amount of One Hundred and Six Thousand Dollars ($106,000) (plus interest accrued
thereon) of expenses incurred on his personal American Express card for the
purpose of supporting, developing and maintaining the Assets of the Company
prior to formation.  The Company shall reimburse such expenses as follows:



i.  
$30,000 shall be reimbursed on or before March 31, 2012; and



ii.  
the remainder shall be reimbursed by the Company making direct payments    on
the Contributor’s American Express card in regular course.



b.  
The Company agrees to accept and assume all obligations arising from and
relating to the operation of the Business and the Assets from and after the date
hereof, including but not limited to all payments due or owing under any
Contract included in the Assets and incurred after the date hereof.



c.  
The Company agrees to enter into that certain Employment Agreement of even date
herewith with the Contributor pursuant to which the Contributor will be
appointed as the Chief Operating Officer and receive the salary and stock and
options set fort therein.


 
Exhibit 10.6 -- Page 2

--------------------------------------------------------------------------------

 


The parties acknowledge and agree that each of the payments and commitment above
are a material part of the Consideration for the Assets.  If the Company
breaches any of its obligations above within one year after the date of this
Agreement, or in the event that the Company becomes insolvent, declares
bankruptcy, makes any assignment for the benefit of creditors or upon the
occurrence of any similar event then the Contributor shall be entitled to
terminate this Agreement and obtain the return of the Assets, free and clear of
any lien or encumbrance.


3. REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR


a. Organization.  The Contributor is an individual, residing in the State of
Oregon and has the power and authority to own, transfer and convey the Assets
and to carry on business as presently being conducted.


b. Authority.  The Contributor has full legal right, power and capacity to enter
into, execute, deliver and perform this Agreement and all attendant documents
and instruments (collectively “Documents”)  contemplated hereby which Documents
shall include but not be limited to the execution of a bill of sale and
assignment of all intellectual property relating to the Business.   Further, the
execution and delivery by the Contributor of the actions required hereunder and
the consummation by him of the transactions contemplated thereby and the
performance by him of his obligations therein have been duly and validly
authorized by all necessary action.


c. Enforceability.  This Agreement has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Contributor and is
enforceable with respect to the Contributor in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, priority or other laws
or court decisions relating to or affecting generally the enforcement of
creditors’ rights or affecting generally the availability of equitable
remedies.  The execution and delivery of this Agreement by the Contributor and
the Company, and the consummation of the transactions contemplated hereby by the
Contributor in accordance with the terms hereof shall not conflict with or
result in a breach of, violation of, or default under, (or constitute an event
that with notice, lapse of time, or both, would constitute a breach or default
under) any of the terms, conditions or provisions of laws of Oregon or the
United States of America, or any note, bond, mortgage, indenture, license,
lease, credit agreement or other agreement, document, instrument or obligation
to which the Contributor is a party or by which any of the Assets are bound.

 
Exhibit 10.6 -- Page 3

--------------------------------------------------------------------------------

 


d. No Violation. The execution and consummation of this Agreement will not (i)
violate or conflict with any law, statute, ordinance, rule, regulation, decree,
writ, injunction, judgment or order of any governmental authority or of any
arbitration award which is either applicable to, binding upon or enforceable
against the Contributor, or the assets of the Contributor, (ii) conflict with,
result in any breach of, or constitute a default (or an event which would, with
the passage of time or the giving of notice or both, constitute a default)
under, or give rise to a right to terminate, amend, modify, abandon or
accelerate, any contract which is applicable to, binding upon or enforceable
against the Contributor relating to the Business or the Assets, (iii) result in
or require the creation or imposition of any lien or encumbrance upon or with
respect to any of the Assets, or (iv) require the consent, approval,
authorization or permit of, or filing with or notification to, any governmental
authority, any court or tribunal or any other person.




e. Good Title, Adequacy and Condition.


i. The Contributor has good and marketable title to the Assets with full power
to sell, transfer and assign the same, free and clear of any lien or encumbrance
of any kind.


ii. The Assets constitute, in the aggregate, all of the assets and properties
necessary for the conduct of the Business in the manner in which and to the
extent to which such business is currently being conducted and include, without
limitation, all tangible and intangible assets owned by the Contributor, and all
contracts, licenses and permits of the Contributor related to the Business.


f. No Claims. There is no action, suit or proceeding against the Contributor or
the Assets, nor is there any pending or threatened action of any kind against
the Contributor or the Assets, except as set forth on Exhibit B.


4. REPRESENTATIONS AND WARRANTIES OF the Company


a. Organization.  The Company is a corporation validly existing under the laws
of the State of Colorado and has the requisite power and authority to carry on
the Business as now being conducted.


b. Authority.  The Company has full legal right, power and capacity to enter
into, execute, deliver and perform this Agreement and all attendant documents
and instruments contemplated hereby.

 
Exhibit 10.6 -- Page 4

--------------------------------------------------------------------------------

 
 
c. Enforceability.  This Agreement has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Company and is
enforceable with respect to the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, priority or other laws or
court decisions relating to or affecting generally the enforcement of creditors’
rights or affecting generally the availability of equitable remedies.  The
execution and delivery of this Agreement by the Contributor and the Company, and
the consummation of the transactions contemplated hereby by the Company in
accordance with the terms hereof shall not conflict with or result in a breach
of, violation of, or default under, (or constitute an event that with notice,
lapse of time, or both, would constitute a breach or default under) any of the
terms, conditions or provisions of the charter documents of the Company, any
provision of the laws of Oregon or the United States of America, or any note,
bond, mortgage, indenture, license, lease, credit agreement or other agreement,
document, instrument or obligation to which the Company is a party or by which
any of its assets or properties are bound.
 
5.  VALUATION


The Contributor and the Company agree that the fair market value of the Assets,
taken as a whole, is equal to the consideration payable by the Company.


6. INDEMNIFICATION


a. Agreement by the Contributor to Indemnify. The Contributor agrees to
indemnify, defend,  and hold the Company and the officers, managers, directors,
employees and agents of each thereof (collectively, the "Indemnified Party")
harmless from and against the aggregate of all expenses, losses, costs,
deficiencies, liabilities and damages (including, without limitation, related
counsel fees and expenses) incurred or suffered by the Indemnified
Party  resulting from or arising out of (i) any breach of a representation or
warranty made by the Contributor in or pursuant to this Agreement, (ii) any
breach of the covenants, agreements, or any terms by the Contributor under this
Agreement, (ii) any infringement of the proprietary rights of any third party,
or (iv) any liabilities or obligations of the Contributor.


b. Survival of Representations and Warranties. Each of the representations and
warranties made by the Contributor in this Agreement or pursuant hereto shall
survive for a period of two (2) years from the date of this Agreement.

 
Exhibit 10.6 -- Page 5

--------------------------------------------------------------------------------

 



7. GENERAL


a. Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and delivered personally
or sent by certified mail, postage prepaid, by telecopy (with receipt
confirmed), or by courier service, as follows:
 
If to the Company to:
Gallery Management Holding Corp.
 
c/o R. Patrick Garrett
 
4 Grouse Terrace
 
Lake Oswego, Oregon 97035
   
with a copy to:
Christopher A. Wilson.
 
9110 Irvine Center Drive
 
Irvine, CA 92618
   
If to Contributor:
Roger Richter
 
16391 SW Luke Lane
 
Tigard, Oregon 97223



b. Headings.  The headings of the several sections of this Agreement are
inserted for convenience of reference only and are not intended to affect the
meaning or interpretation of this Agreement.


c. Counterparts.  This Agreement may be executed in counterparts, and when so
executed each counterpart shall be deemed to be an original, and said
counterparts together shall constitute one and the same instrument.


d. Binding Nature.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto.  No party may assign or transfer any rights under
this Agreement; provided, however, the Company may assign this Agreement to any
successor in interest, and entity into which it merges, or any entity that
acquires substantially all of the assets of the Company.


e.  Applicable Law.  This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Oregon.
 

 
 
Exhibit 10.6 -- Page 6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Contribution and Assignment
Agreement as of the date above written.
 


GALLERY MANAGEMENT HOLDING CORP.,
A Colorado corporation






By: /s/ R. Patrick
Garrett                                                               
  R. Patrick Garrett, Chief Executive Officer








ROGER RICHTER, an individual


 
 
    /s/ Roger Richter          
    Roger Richter



















[SIGNATURE PAGE TO CONTRIBUTION AND ASSIGNMENT AGREEMENT]



 
Exhibit 10.6 -- Page 7

--------------------------------------------------------------------------------

 

EXHIBIT A


List of Assets


 
 
 

 


Exhibit 10.2 -- Page 8

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------